UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1001



LYN ALFRED,



                                                           Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                           Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A73-537-625)


Submitted:    November 8, 2004            Decided:   November 19, 2004


Before WILKINSON and WILLIAMS, Circuit Judges, and Norman K. MOON,
United States District Judge for the Western District of Virginia,
sitting by designation.


Petition denied by unpublished per curiam opinion.


Alex Chanthunya, Silver Spring, Maryland, for Petitioner. Peter D.
Keisler, Assistant Attorney General, M. Jocelyn Lopez Wright,
Assistant Director, Larry P. Cote, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Lyn Alfred, a native and citizen of Nigeria, seeks review

of an order of the Board of Immigration Appeals (“Board”).             On

June 9, 2003, the Board denied Alfred’s motion to reopen removal

proceedings.    Alfred moved the Board to reconsider that order, and

on   December    3,   2003,   the     Board   denied   the   motion   for

reconsideration. Alfred’s petition for review is timely only as to

the Board’s order denying reconsideration.        8 U.S.C. § 1252(b)(1)

(2000) (petition for review must be filed within thirty days of

final order of removal); see Stone v. INS, 514 U.S. 386, 405-06

(1995) (holding order of removal and denial of motion to reconsider

are separate final orders, each subject to relevant time limit for

review).

           We have reviewed the record and the Board’s order and

find that the Board did not abuse its discretion in denying the

motion for reconsideration.         See 8 C.F.R. § 1003.2(a) (2004).

Therefore we deny the petition for review.        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                        PETITION DENIED




                                    - 2 -